Citation Nr: 0901301	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for epididymitis, to 
include as secondary to gonorrhea.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and B.M.



ATTORNEY FOR THE BOARD

R.D. Perry-Beach, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States 
Marines from May 1968 to April 1972.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Louis, Missouri which, in pertinent part, denied the 
veteran's claim for entitlement to service connection for a 
back condition, epididymitis, and tinnitus.  In this regard, 
the Board notes that the veteran withdrew his claims of 
entitlement to service connection for flat feet, bilateral 
foot fractures, poor eyesight, hearing loss, a respiratory 
condition, hypertension, high cholesterol, athlete's foot, 
diabetes, a sleep disorder, depression, and dental conditions 
in the course of this appeal.  See May 2007 statement in 
support of claim.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the St. Louis RO in September 2008.  
The transcript of the hearing is associated with the 
veteran's claims folder.

The Board notes that the veteran submitted additional 
pertinent evidence to the Board in October 2008 with a waiver 
of consideration by the agency of original jurisdiction 
pursuant to 38 C.F.R. § 20.1304 (2008).  Therefore, the Board 
finds that the solicitation of a waiver and/or remand for the 
RO's initial consideration of this evidence is not required.  
38 C.F.R. § 20.1304(c).

The issues of entitlement to service connection for tinnitus 
and epididymitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's current back condition is not likely to have 
been caused by or a result of the veteran's military service.


CONCLUSION OF LAW

A back condition was not incurred in or aggravated by active 
military service and may not be so presumed.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate the claim, which 
information and evidence VA will seek to provide and which 
information and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date of the award of 
benefits will be assigned if service connection was awarded.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a letter dated in 
October 2005.  The RO informed the appellant of the types of 
evidence needed in order to substantiate his claims for 
service connection; the division of responsibility between 
the appellant and VA for obtaining the required evidence; and 
the RO requested that the appellant provide any information 
or evidence in his possession that pertained to such claims.  

The Board acknowledges that the veteran did not receive 
notice as to the disability rating and effective date 
elements.  However, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consist of 
appellant's service and private treatment records, and other 
pertinent documents discussed below.  The RO has obtained the 
veteran's STRs and private records, and the appellant 
underwent VA examination in January 2007 to clarify the 
nature and etiology of his back disability.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the VCAA. 
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VCAA notice.  The purpose behind the notice 
requirement has been satisfied, because the appellant has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his appealed claims.



Relevant law and regulations

Under applicable law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  
38 C.F.R. § 3.303(d).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Back disability

The veteran contends that he incurred a back disability while 
serving on active duty.  In this regard, the Board 
acknowledges that the veteran's service treatment records 
make no reference to a back disability during service.  
However, the Board points out that the veteran and his 
brother have testified that the veteran was pushed from the 
rear which caused him to fall forward while marching in 1968, 
and that he sustained injury to his back as a result.  
Consequently, those statements must be considered.  See 38 
U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  As the veteran and his brother are 
competent to describe events such as the veteran being pushed 
down and experiencing back pain thereafter, the Board 
concedes that the veteran incurred a back injury while 
serving on active duty.

The Board further notes that, during a December 2007 VA 
examination, the veteran was diagnosed with thoracolumbar 
degenerative disc disease.  The examiner noted that the 
degenerative changes were present primarily in the upper 
lumbar and lower thoracic spine, consistent with the 
veteran's pain.  The examiner also observed that there was 
calcification in the veteran's abdominal aorta as seen on his 
x-ray, but noted that this had no bearing on the veteran's 
back symptoms.  The examiner concluded that there was 
increased thoracic kyphosis compatible with physical 
examination and with spur formations at T9-T10 and T11-T12.  
X-rays also revealed lateral spurs at L1-L2, L2-L3, and L3-
L4.  The examiner noted a diagnosis of thoracolumbar 
degenerative disc disease that was consistent with changes of 
aging.  The examiner ultimately concluded that "based on the 
history and examination and x-rays as noted above, it is not 
likely that the veterans injury of which he complained, that 
occurred during military service, directly caused the current 
back condition." 

The Board has also considered the veteran's contentions of a 
continuity of symptomatology since service.  As noted, the 
veteran is competent to describe symptoms, and his assertions 
of a continuity of symptomatology are of some probative 
value.  However, the Court has held that, even where a 
veteran asserted continuity of symptomatology since service, 
medical evidence was required to establish "a nexus between 
the continuous symptomatology and the current claimed 
condition . . . " See, e.g., McManaway v. West, 13 Vet. App. 
60, 66 (1999), vacated on other grounds sub nom.  McManaway 
v. Principi, 14 Vet. App. 275 (2001); Voerth v. West, 13 Vet. 
App. 117 (1999).  In this instance, a VA examiner conducted a 
thorough physical evaluation and reviewed the results of x-
rays findings, and concluded that the veteran's current back 
disability was consistent with aging, and unlikely to be 
related to the in-service injury.  The Board finds that this 
opinion by a competent health provider to be more probative 
than the lay assertions of the veteran and his brother 
regarding continuity of symptomatology.

The Board has also considered a September 2006 clinical 
record in which a private physician described the veteran's 
back problems as a chronic condition that had been presence 
since he fell in basic training.  However, the physician's 
notation appears to be a mere recitation of a veteran's self-
reported lay history, and such a recitation does not 
constitute an actual medical opinion addressing either 
diagnosis or causality. See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that a bare transcription of a lay 
history is not transformed into "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional).

The Board further finds that the competent evidence of 
record, while showing a currently diagnosed disability of 
degenerative disc disease, does not demonstrate arthritis 
manifested to a compensable degree within one year of 
separation.  As such, a grant of service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307(a)(3) and 
3.309(a), for chronic diseases, is not warranted in the 
instant case.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for a 
back disability.  The benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b).  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a back disability is 
denied.




REMAND

The veteran is also seeking entitlement to service connection 
for tinnitus and epididymitis.  After a thorough review of 
the veteran's claims folder, the Board has determined that 
additional development is necessary prior to the adjudication 
of this claim.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination where there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  

In this case, veteran has indicated that he suffered acoustic 
trauma due to noise while serving on active duty.  The Board 
also notes that the veteran has indicated that he has had 
tinnitus since his discharge from service.  In this regard, 
the Board notes that a layperson, such as the veteran, is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).   However, lay 
testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."   
Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that under 
38 U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge.  
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability or recurrent symptoms, and evidence 
indicating an association between the appellant's disability 
and his active service, but there was not of record, 
competent medical evidence addressing whether there is a 
nexus between his tinnitus and his active service, VA was to 
provide the claimant with a medical "nexus" examination.

In this case, as the veteran has reported that he incurred 
tinnitus during service and has experienced symptoms of this 
condition since service, an observation which he is competent 
to make, the Board finds that the necessity for a VA 
examination is shown for the proper assessment of the 
veteran's claim.  38 U.S.C.A. § 5103A (West 2002).  This 
issue must be remanded in order to schedule the veteran for a 
VA examination to determine whether he has a tinnitus 
disability, if so, whether it was caused or aggravated by his 
active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (if the medical evidence of record is 
insufficient, the Board is free to supplement the record by 
seeking an advisory opinion or ordering a medical 
examination). 

The veteran also contends that he currently suffers from 
epididymitis as a result incurring gonorrhea while serving on 
active duty.  In support of his claim, he submitted a 
September 2008 private opinion of A.H. which reflects a 
finding that "Epididymitis can be caused by a variety of 
things, including gonorrhea." 

Preliminarily, the Board notes the veteran has a current 
diagnosis of epididymitis.  However, the Board points out 
that the veteran's service treatment records make no 
reference to a diagnosis of gonorrhea.  The Board also points 
out that the veteran's service treatment records make no 
reference to epididymitis during service and that the veteran 
does not so contend.   

To the extent that the veteran himself contends that his 
epididymitis is related to his military service, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to attribute symptoms to a 
particular cause.  However, while he is not competent to 
diagnosis a specific disease such as gonorrhea, the Board 
believes his lay assertions of having been prescribed 
medication for some form of sexually transmitted disease in 
service are not outside his competence and are entitled to 
some probative weight.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that lay evidence 
is competent to identify a simple condition such as a broken 
leg but not more complex issues such as identifying a form of 
cancer).

Therefore, given the veteran's lay assertions regarding the 
treatment he received in service, and the opinion from a 
private physician suggesting that epididymitis can be caused 
by gonorrhea, the Board finds that the low threshold of 
McLendon has been met.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an appropriate 
VA examination.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that it 
has been reviewed.  After reviewing the 
file, the examiner should render an opinion 
as to whether the veteran currently has 
tinnitus.  If so, an opinion should be 
provided as to whether it is at least as 
likely as not that the veteran's tinnitus 
condition was incurred in or aggravated by a 
disease or injury in service. 

It would be helpful if the examiner would use the 
following language, as may be appropriate: "more 
likely than not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least as 
likely as not" does not mean "within the realm 
of medical possibility."  Rather, it means that 
the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  The 
examiner should provide a complete rationale for 
any opinions provided.

2.  Schedule the veteran for an appropriate 
VA examination to determine the etiology of 
his epididymitis.  The claims file should be 
provided to the appropriate examiner for 
review, and the examiner should note that it 
has been reviewed.  An opinion should be 
provided as to whether it is at least as 
likely as not that the veteran's disability 
was incurred in or aggravated by a disease 
or injury in service, to include a sexually 
transmitted disease.  It would be helpful if 
the examiner would use the following 
language, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), 
or "less likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood).  The term "at least as likely 
as not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is to 
find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

	3.  Then, readjudicate the claim.  If the 
benefit sought on appeal remains denied, the 
veteran should be provided a SSOC, which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


